Citation Nr: 1616797	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 (West 2014) for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following a November 2014 Board remand, and pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for November 2015.  However, in subsequently dated statements, the Veteran stated that she no longer wanted to appear for a hearing due to employment demands.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).  


FINDING OF FACT

The Veteran's Bell's palsy did not result from or permanently increase in severity as the result of VA medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for Bell's palsy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in October 2008 and February 2015 specifically notified her of what the evidence must show to support a claim under 38 U.S.C.A. § 1151 and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post service medical treatment records, VA examination reports, and statements and testimony from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a Decision Review Officer (DRO) in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

The Board further notes that the Veteran was accorded a VA medical examination in August 2012 which, as detailed below, includes an opinion addressing the etiology of her Bell's palsy.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the entire claims file.  Adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria 

With respect to claims filed on or after October 1, 1997 (such as this one), 
38 U.S.C.A. § 1151 (West 2014) provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2015).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  
38 C.F.R. § 3.361(c)(2) (2015).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2015).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, the veteran's representative's, informed consent.  
38 C.F.R.§3.361(d)(1) (2015).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2015).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2015).  38 C.F.R. § 3.361(d)(2) (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

As an initial matter, the Veteran has not contended nor does the evidence of record show that her Bell's palsy was in any way related to her active military service.  Rather, she contends that she was prescribed birth control pills by VA which resulted in sudden onset Bell's palsy in 2000 - a condition which she still suffers from.  At her February 2012 hearing before a DRO, the Veteran reported that she was prescribed birth control pills by VA in 1998 but didn't take them until 2000.  Shortly thereafter, she developed Bell's palsy.  She still suffers from this condition.  In numerous statements of record, she has essentially claimed that her VA healthcare providers were negligent in providing her birth control pills as she informed VA medical personnel that her medical history included a previous reaction to oral contraceptives.  

The medical evidence of record shows that the Veteran was indeed prescribed oral contraceptive pills in August 1998.  VA records also show that she was seen in July 2000 for a "problem" with her birth control pills.  Bell's palsy was diagnosed and post service VA and private records show that this diagnosis continues.  Of record is a private physician's May 2003 report that the Veteran's persistent facial nerve weakness with moderate synkinesis on the left was secondary to facial nerve injury, mostly from Ramsay Hunt's syndrome.  The private doctor suspected this condition on the Veteran's severe headaches and hearing loss in association with Bell's palsy.  Less likely was that it was due to a small neuroma of the facial nerve.  The physician did not identify birth control pills as having any causal relationship to Bell's palsy.

When examined by VA in August 2012, the examiner reviewed the claims file and provided a medical opinion that it was less likely than not that the Veteran's Bell's palsy was caused by her taking of contraceptive pills as prescribed by VA.  For rationale, it was noted that while Bell's palsy developed after the taking of the contraceptive pills, such did not result in facial weakness.  He further stated that Bell's palsy was caused by a viral infection of the facial nerve which swelled inside its tight bony canal.  This caused interruption of blood flow to the nerve when the pressure inside the canal exceeded arterial pressure.  As the nerve healed, it sent new nerve sprouts along the course of the damaged nerve.  As this new growth occurred, the branches might reconnect aberrantly, with branches destined for the periorbital muscles ultimately innervating the lower face, for example.  Some branches might not heal.  These changes caused the cosmetic facial changes that some patients experienced.  The current theory was that Bell's palsy was caused by the Herpes Simplex Virus type I (HSV-1).  The examiner provided medical literature to support this theory.  He also noted that a literature search disclosed no link between the use of oral contraceptive pills and increased risk of HSV-1 infection, or increased risk of Bell's palsy.  Therefore, it was less likely as not that the Veteran's Bell's palsy was caused by her taking oral contraceptive pills.  He concluded that the fact that she was taking oral contraceptives when she developed Bell's palsy did not imply a nexus or cause and effect relationship.  

There is no additional evidence of record pertaining to causation of disorder resulting in the Veteran's Bell's palsy.  As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether her Bell's palsy was due to the Veteran's VA care, prescription of birth control pills in particular, is against the claim and the criteria for compensation benefits under 38 U.S.C. § 1151 (West 2014) have not been met.  As Bell's palsy is not shown to be caused or aggravated by VA medical treatment prescribing birth control pills to the Veteran, the Board need not get to the matter of whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The Board acknowledges the Veteran's contentions.  However, the only evidence of record in support of the Veteran's claim consists of her own lay statements and testimony.  The Veteran is considered competent to report the observable manifestations of a disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has Bell's palsy as a result of the prescribing of birth control pills by VA, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, her opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  


ORDER

Entitlement to compensation under 38 U.S.C. 1151 (West 2014) for Bell's palsy is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


